Citation Nr: 1453699	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for skin cancer of the left eye lid.

6.  Entitlement to service connection for a right leg scar due to bullet wound.

7.  Entitlement to service connection for scars of the head, face, and neck.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.
ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971. 

This case came before the Board of Veterans' Appeals (Board) on appeal from June 2011, August 2012, and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  Regrettably, VA was unable to produce a written transcript of this hearing.  In a June 2014 letter, the Board informed the Veteran of this and of his options for another Board hearing.  He was also informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing.  The Veteran did not respond; therefore, the Board will consider the appeal based on the evidence of record.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy, asbestosis, headaches, right leg scar due to a bullet wound, and scars of the head, face, and neck are addressed in the REMAND that follows the ORDER section of this decision.





FINDING OF FACT

The Veteran's skin cancer of the left eye lid, diagnosed as fully excised basal cell carcinoma on the left lower eyelid, is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer of the left eye lid, diagnosed as fully excised basal cell carcinoma on the left lower eyelid, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for skin cancer of the left eye lid.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that he is entitled to service connection for skin cancer of the left eye lid, because such condition is related to excessive sun exposure while serving in Subic Bay in the Philippines during service.  

In written statements, the Veteran has stated that he served in the Philippines for over 15 months, and during that time, he spent all or most of his time outside in the sun.  He indicated that the heat was over 100 degrees on most days, sunscreen was not in use at that time, and he sustained many sunburns.  He further said that subsequent to service, he went over 27 years without exposure to sunlight due to incarceration.  He also stated that he had undergone eye surgery to remove a cancerous skin lesion in October 2009, and continued to experience blurry vision and watering in that eye.

The Veteran's service personnel records reflect that he was stationed in Subic Bay, Republic of the Philippines for approximately 16 months during service, where he served as a guard.  VA treatment records reflect that the Veteran is status post excision of basal cell carcinoma of the lower left eyelid.  

The Veteran was provided a VA dermatology examination in October 2009 in response to the claim.  The examiner noted that the Veteran served on active duty from 1969 to 1971.  The Veteran reported that he had been extensively exposed to the sun, and sustained multiple sunburns, while in the Philippines and overseas.  He said that he gets extensive redness and peeling from the sun.  He said that he developed skin cancer five years prior to that time, in approximately 2002 or 2003 on his left eyelid and was treated by a private provider with excision of the skin cancer.  He denied having any other skin cancers since then and there were no records available for review.  Physical examination revealed a very fine scar that was around 1 centimeter in size on the left lower eyelid.  The assessment was basal cell carcinoma on the left lower eyelid diagnosed in 2002 or 2003 followed by full excision.  The examiner opined that this condition is most likely service-connected secondary to the sun exposure and the sunburns sustained during service.  

After a careful review of the evidence the Board finds that entitlement to service connection for skin cancer of the left eye lid, diagnosed as fully excised basal cell carcinoma on the left lower eye lid, is warranted. 

The medical evidence of record, including VA treatment and examination reports, documents that the Veteran is status post full excision of basal cell carcinoma of the lower left eye lid.  The service personnel records confirm that the Veteran had approximately 16 months of service at Subic Bay as a guard.  Additionally, the Board has accepted the Veteran's account of having had extensive sun exposure and sustaining multiple severe sunburns during that time.  Further, the October 2009 VA examiner has opined that the Veteran's basal cell carcinoma of the left lower eye lid is most likely service-connected secondary to the sun exposure and the sunburns sustained during service.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for skin cancer of the left eye lid, diagnosed as fully excised basal cell carcinoma on the left lower eye lid, is warranted.  


ORDER

Service connection for skin cancer of the left eye lid, diagnosed as fully excised basal cell carcinoma on the left lower eye lid, is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for entitlement to service connection for diabetes mellitus, peripheral neuropathy, asbestosis, headaches, right leg scar due to a bullet wound, and scars of the head, face, and neck are decided.

Initially, the Board notes that clarification from the Veteran is required with regard to the issues of entitlement to service connection for right leg scar due to bullet wound and scars of the head, face, and neck.  Specifically, while VA was unable to produce a written transcript of the May 2014 hearing, it appears that during the hearing the Veteran requested to withdraw his appeal with respect to these issues.  As VA was unable to produce a written transcript of this hearing, VA should contact the Veteran and request that he clarify his intentions with regard to the issues of entitlement to service connection for a right leg scar due to a bullet wound and scars of the head, face, and neck.  

With regard to the Veteran's claim for entitlement to service connection for headaches, the Board finds the July 2013 VA headaches examination report/medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the conclusion reached by the examiner did not adequately address or provide enough rationale as to whether the documented in-service acoustic trauma sustained by the Veteran had a causal role in his development of the claimed headache disability.  In this regard, the examiner stated that to his knowledge, headaches are not caused by acoustic trauma, although there is certainly good evidence that hearing loss and tinnitus are a frequent result of severe acoustic trauma.  However, it is unclear whether this was due to limitations of knowledge of that particular examiner or whether the examiner had exhausted the limits of current medical knowledge in opining on the etiology of the Veteran's claimed headache disability.  Thus, VA should arrange for the Veteran to be afforded an additional VA examination to clarify the etiology of the Veteran's claimed headache disability.
Additionally, the Veteran claims that he is entitled to service connection for diabetes mellitus and peripheral neuropathy as a result of herbicide exposure that allegedly occurred at Subic Bay during service.  The medical evidence of record establishes that the Veteran is currently diagnosed with type 2 diabetes mellitus, and paresthesias of the toes of the left foot.  In September 2010, the National Personnel Records Center indicated that there were no records of exposure to herbicides pertaining to the Veteran.  However, in light of the Veteran's assertions that he was exposed to herbicides in the Philippines because they were stored near where he walked on guard duty, the Board finds that VA should conduct further development to attempt to specifically ascertain whether Agent Orange was stored at Subic Bay during the period from January 1970 to May 1971.

Further, with regard to the claim for service connection for peripheral neuropathy, the Board notes that the service treatment records reveal that the Veteran sought treatment in February 1971 for complaints of numbness in the left foot.  The examiner noted the Veteran's family history of diabetes, and after performing a physical examination, the examiner rendered an impression of probable pulled Achilles tendon with secondary neuropathy.  Reports of VA examinations conducted in October 2009 show that the Veteran reported tingling, numbness, and intermittent pain in the toes and lateral aspect of the left foot.  He was diagnosed with paresthesias of the toes, which were noted to be a complication of diabetes.  He also reported numbness in the left calf, face, neck, and back, which he indicated were residuals of gunshot injuries.  An electromyography/nerve conduction velocity study to rule out diabetic neuropathy was performed later that month, and the impression was of a normal study.  However, the Board observes that no VA examiner has addressed the possible relationship between the in-service findings regarding the Veteran's left foot numbness, and his currently diagnosed paresthesias of the left foot toes.  A VA examination to address this medical question is necessary.  See 38 U.S.C.A. § 5103A.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the claim for entitlement to service connection for asbestosis, the Veteran asserts that the claimed disability is due to exposure to asbestos from ships and contaminated materials located at Subic Bay and other areas of the Philippines.  Current VA treatment records reveal that the Veteran was being monitored and treated for asbestosis, pulmonary nodule, and possible interstitial fibrosis.  The Veteran has not been provided a VA examination to specifically evaluate the nature and etiology of his claimed asbestosis disability.  In light of the above, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the etiology of any asbestosis present during the period of the claim.

Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the record.

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should contact the Veteran and request that he clarify whether he wishes to withdraw his appeal with respect to the issues of entitlement to service connection for a right leg scar due to bullet wound and scars of the head, face, and neck.

2.  The RO should undertake appropriate development, by contacting National Archives and Records Administration (NARA) or any other appropriate location, to determine whether herbicides were stored or shipped at Subic Bay during the period from January 1970 to May 1971.  

3.  The RO should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

4.  Then, the RO should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to assess the nature and etiology of the Veteran's claimed headache disability.  The claims file and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to any headache disability present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disability originated during service or is otherwise etiologically related to the Veteran's military service, to include the documented acoustic trauma that occurred therein.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  The RO also should arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to assess the nature and etiology of the Veteran's claimed peripheral neuropathy.  The claims file and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to any peripheral neuropathy disability present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disability originated during service or is otherwise etiologically related to the Veteran's military service, to include the documented treatment of the left foot therein.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6.  The RO also should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to assess the nature and etiology of the Veteran's claimed asbestosis.  The claims file and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

In considering the record, the examiner is advised that the Veteran's in-service asbestos exposure has been conceded by the Board, and must be accepted as fact.

Based upon the review of the Veteran's pertinent history, examination of the Veteran, and with consideration of sound medical principles, the examiner should express an opinion with respect to any asbestosis present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disability originated during service or is otherwise etiologically related to the Veteran's military service, to include the asbestosis exposure that occurred therein.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

7.  The RO should also undertake any other development it determines to be warranted.
8.  Then, the RO should again review the record and re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


